Citation Nr: 1412091	
Decision Date: 03/24/14    Archive Date: 04/02/14	

DOCKET NO.  09-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include scoliosis and degenerative joint disease with spondylosis at the level of the 3rd and 4th lumbar vertebrae.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.  

3.  Entitlement to service connection for a bilateral foot disorder, to include bilateral calcaneal spur formations and/or hammertoes.  

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active military service from June 1971 to April 1979.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which decision, among other things, granted entitlement to service connection (and a noncompensable evaluation) for bilateral hearing loss.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question not only as to the exact nature and etiology of the Veteran's claimed low back disability, hypertension, and bilateral foot disorder, but also the current severity of his service-connected hearing loss.  

In that regard, pertinent evidence of record would appear to indicate that, in addition to the aforementioned verified period of active military service from June 1971 to April 1979, the Veteran had additional active military service, including service in the Republic of Vietnam from December 1968 to December 1969, which service is at this time unverified.  Significantly, an attempt must be made to verify any period of unverified service prior to a final adjudication of the Veteran's claims.  

The Board further notes that, based on a review of service treatment records, while in service, the Veteran received treatment for various low back-related complaints, as well as for hammertoes.  Moreover, on more than one occasion, it was noted that, prior to service, the Veteran had undergone amputation of two of the toes of his left foot.  Finally, based on a review of service treatment records, there is some question as to whether, while in service, the Veteran received either a diagnosis of or treatment for essential hypertension.  

The Board observes that, while following a VA medical examination in October 2007, the Veteran received diagnoses of a low back disability, hypertension, and left foot metatarsalgia, none of which were attributed to the Veteran's active military service, no rationale was offered for that opinion.  Moreover, while at that same time, the Veteran received diagnoses of bilateral hammertoe deformities and calcaneal spur formations, both of which were felt to be consistent with the natural aging process, once again, no rationale was offered for that particular opinion.  Finally, while as noted above, the Veteran's hypertension was determined to be unrelated to his active military service, no opinion was offered as to whether that hypertension had in some way been aggravated by the Veteran's service-connected diabetes mellitus, as has been argued by the Veteran.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claims for service connection.  

Finally, and as previously noted, service connection is now in effect for bilateral hearing loss, evaluated as noncompensably disabling.  However, a review of the record would appeal to indicate that the Veteran last underwent a VA audiometric examination for the purpose of determining the current severity of that disability in November 2007, at this point, more than six years ago.  Under the circumstances, an additional, more contemporaneous VA audiometric examination will be undertaken prior to a final adjudication of the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:  

1.  The AMC/RO should contact the appropriate service department and/or record storage facility, to include the National Personnel Record Center, with a request that they attempt to verify any and all unverified periods of the Veteran's active military service, to include reported service beginning on April 1, 1967, and specifically including alleged service in the Republic of Vietnam from December 1968 to December 1969.  Following verification of that service, the AMC/RO should attempt to obtain any and all service treatment records associated with the period of service in question.  All such information, once obtained, should be made a part of the Veteran's claims folder.  If the AMC/RO cannot locate such records, the AMC/RO should specifically document the attempts that were made to locate them, and explain in writing whether further attempts to locate or obtain any government records would be futile.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2008, the date of the most recent pertinent medical evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should because informed of any such problem.  

3.  The Veteran should then be afforded VA orthopedic, cardiovascular, and audiometric examinations in order to more accurately determine the exact nature and etiology of his claimed low back and bilateral foot disabilities and hypertension, and the current severity of his service-connected bilateral hearing loss.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  The claims folder should be made available to examiners as should Virtual VA and the Veterans Benefits Management System (VBMS) files if any pertinent documents are included therein.

Following completion of the orthopedic examination, the examiner should specifically comment as to the whether the Veteran's current low back pathology at least as likely as not had its origin during, or is in some way the result of, his period or periods of active military service.  Should it be determined that the Veteran's current low back disability preexisted his period of active military service, an additional opinion is requested as to whether that disability underwent a clinically identifiable permanent increase in severity beyond natural progress during the Veteran's period or periods of active military service.  Finally, should it be determined that the Veteran suffers, at least in part, from a congenital and/or developmental abnormality of the lumbar spine, the examiner should specifically so state.  

Regarding the Veteran's claimed bilateral foot disability, the orthopedic examiner should specifically comment as to whether any such disability, to include hammertoes, calcaneal spur formations, or metatarsalgia, at least as likely as not had its origin during, or in some way the result of, the Veteran's period or periods of active military service.  

Finally, regarding the Veteran's claimed hypertension, the cardiovascular examiner should specifically comment as to whether the Veteran's essential hypertension at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  Should it because determined that the Veteran's hypertension is unrelated to his periods of active military service, an additional opinion is requested as to whether that hypertension is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  
As noted, an audiometic examination should also be accomplished in accordance with applicable standards.

4.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures.  

5.  The AMC/RO should then readjudicate the Veteran's claims for service connection for a low back disability, hypertension, and bilateral foot disabilities, as well as his claim for an increased evaluation for service-connected bilateral hearing loss.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in July 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




